Per Curiam.
It appears that the state board of equalization, in 1896, raised the valuation of bank stock, in all the counties of the state except one, without raising the valuation of other stocks in such counties. In other words, the board treated bank stock as a class separate and distinct from other stocks, for the purposes of equalization. Respecting the points involved in this appeal, the law of 1891, as amended in 1895, was substantially the same as that of 1897, and this proceeding is ruled by the decision in Campbell v. Bank, 11 S. D. 133, 76 N. W. 10; The action of the state board, so far as it affects plaintiff’s assessment, was unauthorized, and cannot be sustained. The fact that there were no stocks other than bank stock assessed in Beadle county does not distinguish this from the case cited, and the judgment of the court is affirmed.